                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Aubrey Jones,                                    )           C/A No. 3:18-2097-JFA-PJG
                                                 )
                              Plaintiff,         )
                                                 )
       v.                                        )                      ORDER
                                                 )
City of Columbia; Anthony Viehweg, in his        )
individual capacity as an Officer for the City   )
of Columbia,                                     )
                                                 )
                              Defendants.        )
                                                 )

       Plaintiff filed this civil action in July 2018. This matter is before the court pursuant to 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). On July 31, 2019, the court granted

the parties’ motion for extension of time to file dispositive motions to be calculated following the

issuance of an order on Defendant City of Columbia’s motion for partial judgment on the

pleadings. (ECF No. 45.) The court entered its order granting in part Defendant City of

Columbia’s motion on October 17, 2019; accordingly, the deadline to file dispositive motions was

December 18, 2019. As of the date of this order, no party has filed a potentially dispositive motion

regarding the merits of this case. The parties are directed to inform the court in writing of the

status of this case on or before December 27, 2019 and advise the court as to whether the case is

ready for trial. If any party intends to seek leave for an extension in which to file a dispositive

motion after the expiration of the court’s deadline as ordered, it must establish the requisite

showings in accordance with the applicable Federal Rules of Civil Procedure and the Local Civil

Rules of this court.




                                            Page 1 of 2
      IT IS SO ORDERED.



                            __________________________________________
December 19, 2019           Paige J. Gossett
Columbia, South Carolina    UNITED STATES MAGISTRATE JUDGE




                           Page 2 of 2
